Citation Nr: 0918232	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability to include as secondary to a service-connected 
spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to December 
1995 and from February 1997 to December 2001, with additional 
service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which reopened and denied service connection for 
bilateral shoulder pain.  The veteran was notified of the 
decision by the Roanoke, Virginia RO.  In October 2007, the 
Veteran testified before the undersigned Veterans Law Judge 
at a hearing held in Washington, D.C.  

In February 2008 the Board reopened the claim and remanded 
for additional development.  The Board again remanded the 
claim in October 2008 for additional development.  The appeal 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  


REMAND

Before addressing the merits of the claim for service 
connection for a bilateral shoulder disability to include as 
secondary to a service-connected cervical spine disability, 
the Board finds that additional development is required.  The 
claim was remanded by the Board in October 2008 for 
additional development.  However, it does not appear that the 
remand instructions were followed.  Compliance by the Board 
or the RO with remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995)

As discussed in the Board's remands in February 2008 and 
October 2008, service medical records show complaints of 
shoulder pain which at times seem intertwined with complaints 
of upper back and neck pain.  In April 1994 the Veteran had 
complaints of upper back pain and she had mild bilateral 
trapezius tenderness.  In May 1994 when seen for complaints 
of upper back and neck pain, it was noted that the pain 
spread into the area between the shoulder blades.  The 
Veteran complained of having pain and pulling with scapula 
retraction and protraction.  The assessment was mechanical 
neck and upper back pain.  At a physical therapy consultation 
in November 1995, the Veteran related that she had constant 
back pain since approximately February 1994 which had 
worsened.  The main area of pain was between her shoulder 
blades, but her whole back hurt.  Shoulder elevation was 
without pain or restriction.  In April 1997, the Veteran had 
complaints of back and shoulder pain for approximately five 
weeks.  The impression was overuse.  The Veteran testified in 
October 2007 that after a neck injury in approximately 1998 
she felt pain in her neck and shoulders.  Service medical 
records show that in October 1998 she had complaints of upper 
back pain after falling out of a chair.  

An April 2004 VA examination noted a history of neck pain as 
opposed to a problem with her shoulder joints.  The Veteran 
complained of mid-back pain that traveled to her scapula and 
into her shoulder blades.  Examination of the shoulders was 
within normal limits without decreased range of motion.  The 
examiner opined that the Veteran did not have shoulder pain, 
but had discomfort at the base of the neck.  During a May 
2005 VA examination of the neck and low back, the Veteran 
complained of constant and chronic neck pain that radiated to 
her shoulders.  The diagnosis was cervical strain and a 
diagnosis of a shoulder disability was not provided.  

The Board remanded this claim in February 2008 to provide a 
medical examination and obtain a medical opinion regarding 
etiology of claimed bilateral shoulder pain to include as 
secondary to a service-connected cervical spine disability.  

The Veteran was provided a VA medical examination in March 
2008.  The Veteran stated the pain was along the medial 
aspect of each scapulae and one spot in the mid-thoracic 
spine and hurt all the time.  Although the VA examiner 
concluded that the Veteran's bilateral scapular pain was in 
the same general location as was reported in his review of 
the claims file and was as likely as not incurred during her 
military service, the examiner was unable to find an 
objective etiology or diagnosis of the bilateral scapular 
pain.  Thus, the medical evidence does not render plausible a 
claim that the complaints of pain in the bilateral shoulder 
constitute a medical disability for which service connection 
can be granted.  The VA examiner opined that the Veteran's 
mild scoliosis was less likely than not the etiology of the 
pain.  However, the examiner did not address whether the 
bilateral scapular pain was due to or the result of her 
service-connected cervical spine disability.  

The Veteran, through her representative, contends that the VA 
examiner did not provide an opinion as requested in the 
February 2008 remand instructions and that the examiner's 
lack of a medical opinion was not a medical opinion.  

The Board remanded the claim in October 2008 for an 
etiological opinion and rationale to address whether any 
current bilateral shoulder pain is due to an identified 
disability related to service or to a service-connected 
disability.  The Veteran's claims file was to be reviewed by 
a qualified VA physician, other than the VA physician who had 
performed the examination in March 2008.  The option for 
further examination of the Veteran was left to the reviewer's 
determination.

The case has been returned to the Board after the RO denied 
the claim in a March 2009 supplemental statement of the case 
(SSOC).  The Board's review finds that compliance with the 
remand instructions is not shown.  At the top of the 
previously submitted report of the March 2008 examination is 
shown a date of exam in April 2008 by an examining physician, 
Dr. P.C.J., and that the status was completed.  The body of 
the examination report contains a Note, dated March 27, 2008, 
performed by S.W.G. and the status was completed.  Dr. S.W.G. 
signed the report in April 2008.  

The March 2009 SSOC reflects that the Veteran was afforded a 
VA examination in January 2009.  A report in the file shows a 
date of examination on January 27, 2009, by an examining 
physician, Dr. P.C.J., and the status was completed.  The 
date of the Note was March 27, 2008, by S.W.G., the status 
was completed, and the note was signed in April 2008.  A June 
2008 addendum contained x-ray reports and an outpatient 
treatment note dated in June 2008.  

Although the date at the top of the examination report is 
changed from April 2008 to January 2009, the content of the 
examination report shown in the March 27, 2008, Note is a 
duplicate of the examination report shown in the previous 
March 27, 2008, Note.  In addition, the Veteran's claims file 
was to have been reviewed by a qualified VA physician, other 
than the VA physician who performed the March 2008 
examination.  However, the names of the doctors shown in the 
April 2008 and the January 2009 report are identical.  The 
Board concludes it does not appear that, in fact, the Veteran 
was provided with a review of her claims file in January 2009 
or an examination in January 2009 addressing the October 2008 
remand instructions.  Thus, the claim must be remanded again.  
As previously noted, compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination with a 
qualified VA physician, other than the VA 
physician who performed the March 2008 
examination, to obtain an opinion as to 
the likely etiology of the Veteran's 
bilateral shoulder pain.  The examiner 
should specifically comment as to whether 
the Veteran's complaints of bilateral 
shoulder pain, which the March 2008 
examiner found were as likely as not 
incurred during the Veteran's military 
service, are related to any currently 
diagnosed disorders or any known medical 
causation, including her service-connected 
cervical spine disorder or lumbosacral 
spine disorder.  If a bilateral shoulder 
disability is found to be related to any 
currently diagnosed disorders or any known 
medical causation, other than the 
Veteran's service-connected disorders, the 
examiner should address and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any shoulder disability 
is aggravated by the Veteran's service-
connected cervical spine disability or 
service-connected lumbosacral spine 
disability.  The rationale for all 
opinions must be provided.

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the claim to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

